                   Case 2:18-cv-04468-GAM Document 38 Filed 01/10/19 Page 1 of 2

Ballard Spaly-

1735 Market Street, 51st Floor                                                           Michael Berry
Philadelplua, PA 1910,-7s99                                                              Tel 21 S 988 9773
TELus.66s.Ssoo                                                                           Fax 21 S 864 8999
PAXns.864-8999                                                                           berrym@ballardspahr com
www.. balla.rdspahr. com


           January 10, 2019

            Via Email

           The Honorable Gerald A. McHugh
           United States District Court for the Eastern
           District of Pennsylvania
           James A. Byrne U.S. Courthouse
           601 Market Street, Room 9613
           Philadelphia, PA 19106

            Re:            Peruto v. Hoo In Kim, et al., Case No. l 8-cv-4468

            Dear Judge McHugh,

            Undersigned counsel write on behalf of Amazon Alternative LLC, IPC Television, LLC,
            Roe Nation, LLC, Josh Miller, Eli Holzman, and Patrick Reardon, defendants in the above-
            referenced case.

            Last night, plaintiff A. Charles Peruto, Jr. filed a motion seeking a temporary restraining
            order, preliminary injunction, and expedited discovery. Dkt. No. 37. That motion asks this
            Court to impose a prior restraint in violation of the First Amendment. It makes this
            extraordinary request without raising any emergent issues.

            The motion is based on the same replevin theory that is the subject of the pending motion to
            dismiss. It suggests that plaintiff might "suffer immediate and irreparable harm" because
            IPC's website states that the documentary has "a target release date of2019." Mot.~~ 9, 10.
            But, plaintiffs counsel has never inquired when the documentary is actually going to be
            released. A release date has not been set, and it will not be released for months. There is no
            emergency.

            Defendants intend to oppose plaintiffs motion in writing and, in accordance with Local Rule
            7 .1 (c ), will file their written opposition within 14 days. In addition, defendants would be
            happy to attend a conference before their opposition is due if Your Honor believes that
            would be helpful in facilitating the resolution of this motion.
      Case 2:18-cv-04468-GAM Document 38 Filed 01/10/19 Page 2 of 2




The Honorable Gerald A. McHugh
January I 0, 2019
Page2


Thank you for your consideration.

Respectfully yours,




Michael Berry
Counsel for Defendants Amazon Alternative LLC
and Josh Miller


Isl Derek E. Jokelson                         Isl Joshua M Peles
 Derek E. Jokelson                            Joshua M. Peles
 Jokelson Law Group, P.C.                     Reed Smith LLP

 Counsel for Defendants /PC                   Counsel for Defendants Roe Nation, LLC
 Television, LLC and Eli Holzman              and Patrick Reardon


cc: James E. Beasley, Jr., Esq. (via Email)
    Louis Tumolo, Esq. (via Email)
